
	

113 S895 IS: Antimicrobial Data Collection Act
U.S. Senate
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 895
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2013
			Mrs. Gillibrand (for
			 herself, Mrs. Feinstein, and
			 Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve the ability of the Food and Drug
		  Administration to study the use of antimicrobial drugs in food-producing
		  animals.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Antimicrobial Data Collection
			 Act.
		2.Research
			 programs to study antimicrobial resistance
			(a)DefinitionsIn
			 this Act—
				(1)the term
			 Commissioner means the Commissioner of Food and Drugs; and
				(2)the term
			 Secretary means the Secretary of Health and Human Services.
				(b)Commencement of
			 pilot data collection and analysis programThe Secretary, acting
			 through the Commissioner, shall develop a research program or programs to study
			 the relationship between the sales, distribution, end-use practices of animal
			 drugs containing an antimicrobial active ingredient in food-producing animals
			 and antimicrobial resistance trends. The Secretary may also consider any other
			 available sound information, science, research, expertise, or program designs
			 in carrying out this subsection.
			(c)Purpose of
			 programsAny research program developed under subsection (b)
			 shall be developed in order to better determine—
				(1)the relationships
			 between sales data, distribution data, and end-usage data of animal drugs
			 containing an antimicrobial active ingredient in food-producing animals to
			 inform policies of Food and Drug Administration regarding data collection and
			 regulation of antimicrobial products in agriculture, including consideration of
			 the potential value and feasibility of data from veterinary feed directives and
			 other sources; and
				(2)the relationships
			 between the use of animal drugs containing an antimicrobial active ingredient
			 in food-producing animals and trends in antimicrobial resistance, including by
			 using the data collected through the National Antimicrobial Resistance
			 Monitoring System or other studies regarding resistance levels in bacteria
			 associated with food-producing animals.
				(d)ConsultationAny
			 research program developed under subsection (b) shall be developed in
			 consultation with the Secretary of Agriculture, which shall include at a
			 minimum consultation with the Under Secretary for Food Safety, the Under
			 Secretary for Marketing and Regulatory Programs, and the Under Secretary for
			 Research, Education, and Economics at the Department of Agriculture. To the
			 extent practicable, such Under Secretaries shall provide assistance in
			 developing and conducting such research programs.
			(e)ImplementationNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall implement the research program or programs developed under subsection
			 (b). The Secretary shall analyze data from such program or programs to
			 determine the contribution of such data to studying antimicrobial resistance
			 and establishing the antimicrobial data collection strategy as described in
			 section 3(b)(1)(B).
			3.Reports to
			 Congress; development of data collection strategy
			(a)Initial
			 reportAs soon as practicable
			 after the date of enactment of this Act, the Secretary shall—
				(1)submit to
			 Congress a report that—
					(A)describes the
			 research design and goals for the research program or programs developed under
			 section 2(b); and
					(B)includes a needs
			 assessment, considering broad sources of data and models on antimicrobial use
			 in food-producing animals that the Food and Drug Administration may need or
			 from which the Food and Drug Administration could benefit, to improve the
			 evaluation of Food and Drug Administration programs regarding antimicrobial
			 resistance and how a systematic and valid data collection strategy will be
			 designed to comply with subsection (b)(1)(B); and
					(2)make such report
			 publicly available.
				(b)Report
			 regarding results and recommendationsNot later than 2 years
			 after the date of enactment of this Act, the Secretary shall—
				(1)submit to
			 Congress a report that—
					(A)describes the
			 comprehensive results of any research program or programs developed under
			 section 2(b), including with respect to the determinations made pursuant to
			 paragraphs (1) and (2) of section 2(c); and
					(B)provides
			 recommendations for developing an antimicrobial data collection strategy based
			 on the information contained in the comments to the Advanced Notice of Proposed
			 Rulemaking entitled Antimicrobial Animal Drug Distribution
			 Reporting (77 Fed. Reg. 44177 (July 27, 2012)) and any relevant
			 information obtained in the research pilot program carried out under section 2;
			 and
					(2)make such report
			 publicly available.
				4.Enhanced
			 reporting and publication of sales data
			(a)In
			 generalSection 512(l)(3)(E)
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360b(l)(3)(E)) is
			 amended—
				(1)by redesignating
			 clauses (i) and (ii) as subclauses (I) and (II);
				(2)by striking The Secretary shall make
			 summaries of the information reported under this paragraph publicly available,
			 except that— and inserting (i) Not later than a date established
			 by the Secretary for 2014, and on such date in each year thereafter, the
			 Secretary shall make publicly available a summary of the information (including
			 dosage form information, if practicable) reported under this paragraph for the
			 previous year, except that—; and
				(3)by inserting
			 after subclause (II), as redesignated by paragraph (1), the following:
					
						(ii)In making the summaries available
				under this subparagraph, the following shall apply:
							(I)The Secretary shall segregate the
				categories of amounts reported into the following 2 subcategories, after
				consultation with applicable classifications as determined by the Secretary,
				subject to subclause (IV):
								(aa)The volume of drugs of importance
				to human medicine.
								(bb)The volume of drugs not of
				importance to human medicine.
								(II)As practicable, the Secretary shall
				segregate amounts reported into the following:
								(aa)Container size.
								(bb)Strength.
								(cc)Dosage form.
								(dd)Marketing status.
								(III)In any cross-tabulation of the
				amounts reported with any reporting category, the Secretary shall include the
				categories Not Independently Reported and Not
				Independently Reported Export.
							(IV)Every 5 years, the Secretary shall
				reevaluate the classifications consulted under subclause (I) after opportunity
				for public comment.
							(iii)The Secretary shall maximize the
				quality, accuracy, detail, and specificity of data made publicly available in
				the summaries under this subparagraph, to the extent practicable, such as
				regarding the type, estimated level of exposure, and target animals of
				antimicrobial drugs. In carrying out the preceding sentence, the Secretary may
				provide additional information in such summaries.
						(iv)The Secretary shall conduct an
				annual evaluation of the effectiveness of and compliance with relevant policies
				and programs of the Food and Drug Administration regarding antimicrobial drug
				sales for food-producing animals, and use of such drugs and antimicrobial
				resistance, using valid and robust performance metrics. Beginning in 2014, the
				Secretary shall include with each annual summary made publicly available under
				this subparagraph a report that describes the results of the evaluation
				conducted under this clause with respect to the preceding
				year.
						.
				(b)ReissuanceNot
			 later than 3 years after the date of enactment of this Act, the Secretary shall
			 reissue the summary reports issued before 2012 under section 512(l)(3)(E) of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360b(l)(3)(E)) using the
			 format designed for the 2012 summary report. The Secretary shall publish the
			 reissued reports in one combined publication.
			5.Action to
			 protect public and animal health
			(a)Publication of
			 final guidance
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall publish a final version of the draft Voluntary
			 Guidance #213 of the Food and Drug Administration (entitled New Animal
			 Drugs and New Animal Drug Combination Products Administered in or on Medicated
			 Feed or Drinking Water of Food-Producing Animals: Recommendations for Drug
			 Sponsors for Voluntarily Aligning Product Use Conditions with GFI
			 #209).
				(2)Effect of
			 subsectionNothing in this subsection shall be construed to
			 affect any other obligations of the Food and Drug Administration regarding the
			 authorities of such Administration to regulate antimicrobial drugs and protect
			 public health.
				(b)Report by
			 GAO
				(1)In
			 generalNot later than 3 years after the conclusion of the
			 research pilot program or programs developed under section 2, the Comptroller
			 General of the United States shall commence a study to evaluate—
					(A)the approaches
			 used by the Food and Drug Administration to eliminate injudicious use of
			 antimicrobial drugs in food-producing animals; and
					(B)the effectiveness
			 of the data collection activities carried out by the Food and Drug
			 Administration regarding antimicrobial resistance.
					(2)ReportNot
			 later than 1 year after commencing the study described in paragraph (1), the
			 Comptroller General of the United States shall submit to the Committee on
			 Health, Education, Labor, and Pensions of the Senate and the Committee on
			 Energy and Commerce of the House of Representatives a report that describes the
			 results of such study.
				
